Citation Nr: 1203902	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, status post coronary artery bypass graft, to include as a result of exposure to asbestos and chemical agents.

2.  Entitlement to service connection for osteoarthritis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1958.  He also had a period of active duty for training in the Army Reserve from July 22, 1972 to August 5, 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO.

In November 2009, the Veteran testified at a video conference hearing.

In July 2009, the Board remanded both claims for additional development.  The claims have been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary in this case. 

With regard to coronary artery disease, the Veteran contends that he is entitled to service connection for the disability as a result of being exposed to asbestos and chemical agents while performing his duties as a carpenter without adequate breathing protection during active service from September 1955 to September 1958.  He claims that such in-service exposures caused the development of calcification in his lungs, coronary arteries, and aortic arch.  As a result, when it came time for him to undergo coronary bypass surgery, he stated that his doctors were only able to perform a four-way bypass instead of the necessary five- or six-way bypass.  

The Veteran's service treatment records are negative for any complaints, diagnosis or treatment of coronary artery disease.  However, in July 1957, it was noted that the Veteran had complained of sharp precordial pain, but that current heart findings were negative.  Current medical evidence shows that the Veteran is diagnosed as having coronary artery disease and that he underwent a coronary artery bypass graft in November 2006. 

In the February 2010 remand, the Board noted that the Veteran's claim for service connection for coronary artery disease on a secondary basis was rendered moot as mediastinal lymphadenopathy was not a service-connected disorder.  However, the Board directed that the Veteran be scheduled for a VA heart examination.  The examiner was instructed to provide an opinion concerning whether it was at least as likely as not that the Veteran's claimed heart disability was related to any incident of service, including his documented complaint of precordial pain in July 1957 as well as his alleged exposure to asbestos and chemical agents from September 1955 to September 1958.

The Veteran was afforded a VA heart examination in February 2010.  Physical examination and diagnostic testing revealed that the Veteran had a history of coronary artery disease, history of prior myocardial infarction, prior coronary artery bypass surgery and implantation of pacemaker and defibrillator.  The examiner stated that he could find no strong evidence to support the contention that the Veteran's coronary artery disease is service-connected.  The examiner noted that the Veteran's coronary artery disease first manifested itself in the 1990's and he "did not think that one can attribute his coronary artery disease to his exposure to asbestosis."  However, the Board notes that the examiner did not specifically address whether the Veteran's heart disability is in any way related to his documented in-service complaint of precordial pain in July 1957.  Moreover, the examiner did not provide a rationale for why the Veteran's coronary artery disease was not related to his exposure to asbestos.  

With regard to the claim for osteoarthritis of the thoracolumbar spine, the Veteran contends that he is entitled to service connection for this disability as a result of injuring his back in service while performing heavy lifting during his engineering training at Fort Leonard Wood, Missouri in January 1956.  The Veteran's service treatment records show that in 1956, the Veteran was treated for a lower back injury with all-purpose capsules.  In February 1956, he was seen for a follow-up for his back and was once again prescribed all-purpose capsules.  

Current medical evidence shows that the Veteran has been diagnosed as having osteoarthritis of the thoracolumbar spine. 

At his November 2009 hearing, the Veteran acknowledged that, after he went to sick call in service in early 1956, he did not seek any additional treatment for his low back until after the recent discovery of a low back condition.  However, he testified that he did have problems with low back pain on and off since the time of his in-service injury. 

In the February 2010 remand, the Board directed that the Veteran be scheduled for a VA spine examination. The examiner was instructed to provide an opinion concerning whether it was at least as likely as not that any current low back disability arose during service or is other related to any incident of service.  The examiner was asked to specifically address the Veteran's documented treatment for low back pain in January and February 1956. 
  
The Veteran was afforded a VA spine examination in May 2010.  Physical examination revealed a diagnosis of progressive arthritis secondary to aging process.  With respect to an opinion, the examiner felt that it would be speculation as there was no evidence at all the Veteran had seen a private doctor or a VA physician for his reported back problems.  He noted that the diagnostic tests revealing a disease process of the spine were aimed at determining metatastic disease of the prostate.  The examiner did not address the Veteran's documented complaints of back pain on two occasions during active service as well the Veteran's reports of on and off back pain since his in-service injury.  

Under the circumstances presented in this case, the Board finds that the case should be returned for additional opinions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by Board confers on a claimant the right to VA compliance with the terms of remand order and imposes on Secretary a duty to ensure compliance with those terms). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the VA physician who provided the May 2010 heart examination, if available.  After thoroughly reviewing the claims file the examiner is requested to offer an opinion as to the following: 

Is it at least as likely as not (50 percent probability or more) that any current coronary artery disease arose during service or is otherwise related to any incident of service, including the Veteran's documented complaint of precordial pain in July 1957 as well as his alleged exposure to asbestos and chemical agents from September 1955 to September 1958.  A rationale for all opinions expressed should be provided.  

2.  Return the Veteran's claims file to the VA physician who provided the May 2010 spine examination, if available.  After thoroughly reviewing the claims file the examiner is requested to offer an opinion as to the following: 

Is it at least as likely as not (50 percent probability or more) that any current spine disability arose during service, including the Veteran's documented treatment for low back pain in January and February 1956 and his  reports of on and off back pain since his in-service injury.  A rationale for all opinions expressed should be provided.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

